Citation Nr: 0605866	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for diabetic nephropathy with hypertension (previously rated 
as hypertension).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from May 1957 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied, inter alia, the 
veteran's increased rating claim for hypertension.  The Board 
notes that in a later October 2003 rating decision, the 
veteran's service-connected hypertension which was rated as 
10 percent disabling from June 1, 1981, was re-characterized 
as diabetic nephropathy with hypertension, and increased to 
30 percent disabling, effective March 6, 2003.  Thus, an 
increased rating for diabetic nephropathy with hypertension 
is the current issue on appeal before the Board at this time. 

In September 2001, the veteran was afforded a hearing before 
a Decision Review Officer (DRO) at the Little Rock RO.  A 
transcript of that hearing has been associated with the 
claims folder.

In August 2003, the Board remanded the case to the RO for 
additional development and to issue a supplemental statement 
of the case (SSOC).  The case was returned to the Board.  
Subsequently, the Board remanded the case for a second time 
in February 2005 for a VA examination and for VCAA 
compliance.  The RO then issued a SSOC in October 2005, and 
has otherwise complied with the above requests.  The case is 
again ready for appellate action.

In addition, a review of the claims folder reveals that the 
veteran submitted an April 2005 statement claiming a sleep 
disorder due to this diabetic nephropathy.  Furthermore, a 
July 2005 VAX indicates possible peripheral neuropathy 
associated with the veteran's diabetes mellitus.  An October 
2005 deferred rating decision acknowledges these as new 
claims.  Therefore, these matters are referred to the RO for 
the necessary action that appear to be ongoing.

Finally, the Board notes that the issues of increased ratings 
for diabetes mellitus and  gout with postoperative 
arthrodesis were denied in a Board decision dated February 
2005.  This Board decision was final, and these matters are 
not before the Board at this time.  See 38 C.F.R. §§ 20.1100, 
20.1104 (discussing finality of Board decisions).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The objective evidence of record does not show constant 
albuminuria with edema or diastolic pressure predominantly 
120 or more.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for diabetic nephropathy with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, 
Diagnostic Code 7502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board again notes that in an October 2003 rating 
decision, the veteran's service-connected hypertension, rated 
as 10 percent disabling from June 1, 1981 under Diagnostic 
Code (Code) 7101, was re-characterized as diabetic 
nephropathy with hypertension and increased to 30 percent 
disabling, effective March 6, 2003.  March 6, 2003 is the 
date of a VA examination which diagnosed diabetic 
nephropathy.

In any event, the veteran's current diabetic nephropathy with 
hypertension is rated 30 percent disabling by analogy to Code 
7502, chronic nephritis.  38 C.F.R. §§ 4.115a, 4.115b.  Under 
Code 7502, chronic nephritis is rated as renal dysfunction.  
A 30 percent evaluation is warranted with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Code 7101.

In order to warrant the next higher rating of 60 percent 
under Code 7502, the evidence must show constant albuminuria 
with some edema; or a definite decrease in kidney function; 
or hypertension at least 40 percent disabling under 
Diagnostic Code 7101, 38 C.F.R. § 4.104.  Under Code 7101, 
hypertension is 40 percent disabling if diastolic pressure is 
predominantly 120 or more.      

An even higher 80 percent evaluation pursuant to Code 7502 is 
warranted for persistent edema and albuminuria with BUN 40 to 
80 mg %; or, creatinine 4 to 8 mg %; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  38 C.F.R. §§ 4.115a

The Board finds that a disability evaluation greater than 30 
percent is not warranted under Code 7502.  38 C.F.R. § 4.7.  
Specifically, the June 2005 VA examiner was not able to 
determine whether the veteran has had constant albuminuria 
because there is no recorded protein urinalysis of record in 
the interim between the June 2005 exam and a September of 
2003 finding of normal microalbumin.  In any event, Code 7502 
requires edema to be associated with constant albuminuria.  
The evidence of record does not show any edema.  The June 
2005 examiner specifically found no edema.  VA outpatient 
records from 2000 to 2003 recorded no swelling, and VA 
examinations from March 2001 and June 2003 do not mention any 
swelling.    

Moreover, there is no evidence that the veteran's diastolic 
pressure is predominantly 120 so as to find hypertension 40 
percent disabling under Code 7101.  The June 2005 VA examiner 
recorded blood pressure readings of 143/70 and 136/73.  The 
June 2003 VA examiner documented blood pressure at 190/100.  
Such evidence weighs heavily against the claim.  

In reaching its decision, the Board acknowledges the June 
2005 VA examiner's statement that the veteran has a definite 
decrease in his kidney function.  However, the Board finds 
that this statement is not reflective of the overall 
disability picture that more closely approximates the 
criteria for a rating of 30 percent.  38 C.F.R. § 4.7.  
Simply stated, this statement is outweighed by the other 
evidence of record showing a 30 percent disability under Code 
7502 and clearly indicating that a higher disability 
evaluation is not warranted.  Nonetheless, if the disability 
picture changes in the future, the veteran is free to file a 
claim for an increased rating. 

The Board finds that the post-service medical records, as a 
whole, provide much evidence against this claim, for the 
reasons noted above.  Therefore, the overall disability 
picture does not warrant a 60 percent rating under Code 7502. 
Id.  Accordingly, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 30 
percent for the veteran's diabetic nephropathy with 
hypertension.  38 C.F.R. § 4.3.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letter dated in February 2005, as 
well as information provided in the October 2005 SSOC the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the October 2005 SSOC includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
also notes that the February 2005 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the February 2005 VCAA 
letter after the April 2001 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), relevant VA medical 
examinations and opinions, and VA treatment records.  In 
addition, the veteran has also submitted several personal 
statements, private medical records, as well as his personal 
hearing testimony.  Also, the Board remanded this case twice 
to assist the veteran with his claim.  

The Board acknowledges that the veteran's representative, in 
a January 2006 Informal Hearing Presentation, requests 
another remand to obtain further urinalysis tests.  However, 
the Board finds no reasonable basis for a further remand as 
there is simply no evidence of edema under Code 7502 or 
diastolic pressure predominantly 120 or more under Code 7101 
such that a higher rating could presently be in order.  The 
post-service medical records clearly provide much evidence 
against this claim.  Further, the Board has already remanded 
this case twice.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
August 2003 and February 2005 remands.




ORDER

A disability rating greater than 30 percent for diabetic 
nephropathy with hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


